Citation Nr: 1607241	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the claims file.  The record was held open for an additional thirty days to allow the Veteran to submit additional evidence.

In March 2015, the Veteran submitted additional evidence directly to the Board; he also submitted a waiver of local consideration of the evidence at that time.  This waiver and the additional evidence are contained in the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his acquired psychiatric disability, including PTSD, is related to his military service.  Specifically, with respect to PTSD, the Veteran has asserted several in-service PTSD stressors.  See, e.g., Veteran's VA forms 21-0781 dated June 2008 and August 2008 and Board hearing transcript dated November 2015.  In a November 2008 formal finding of lack information to corroborate alleged stressor memorandum, the Joint Services Records Research Center (JSRRC) coordinator notified the Veteran that all efforts were made to obtain information necessary to corroborate the Veteran's alleged stressors.  The JSRRC coordinator concluded that the Veteran's stressors were not supported with credible evidence and is insufficient to submit to the JSRRC for further corroboration.  

However, the Veteran has alleged PTSD due to in-service personal assault.  In particular, he stated that in August or September 1974 in Goppingen, Germany, that Germans threatened to cut off his testicles if he did not disclose information relating to American soldiers' involvement in the black market.  See, e.g., Veteran's VA form 21-0781 dated August 2008 and Board hearing transcript dated November 2015.  

The United States Court of Appeals for Veterans Claims (Court) has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(3) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (veteran alleged that his sergeant kicked him down a set of stairs).  

Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2015).  

In this case, the Veteran has not been provided adequate notice regarding his acquired psychiatric disability, including PTSD, claim stemming from in-service personal assault.  See 38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to provide the Veteran with appropriate notice, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008). 

Additionally, the evidence of record reveals diagnoses of PTSD.  See L. Nering, L.P.C.,'s treatment report dated December 2012 and VA treatment record dated March 2015.  With respect to a psychiatric disorder other than PTSD, VA treatment records show psychiatric diagnoses such as persistent depressive disorder and an anxiety disorder.  See, e.g., VA treatment records dated March 2015.  

The Veteran has not yet been afforded a VA examination to determine the nature and etiology of any such psychiatric disorder.  Therefore, a VA examination is necessary to clarify the existence and etiology of all psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

As to his low back disability, the Veteran claims that his disability is related to his military service.  Alternatively, the Veteran contends that his low back disability is related to his service-connected left ankle disability.

The Veteran was afforded a VA examination in June 2012.  The VA examiner provided an opinion as to whether the Veteran's low back disability is related to his military service.  However, the examiner did not provide an opinion as to whether the Veteran's low back disability is caused or aggravated by his service-connected left ankle disability.  Furthermore, since the June 2012 opinion was rendered, the Veteran submitted a private opinion that related the Veteran's low back disability to his military service.  Therefore, an addendum opinion is necessary.

Lastly, during the March 2015 Board hearing, the Veteran identified private and VA treatment records that have not been associated with the claims file.  Thus, on remand, any outstanding treatment records should be obtained. 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include advising the Veteran that a military sexual assault stressor may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

2.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, including treatment records from a trauma hospital in Dallas dated in 2004.  See Board hearing transcript pg 35.  All such available documents should be associated with the claims file.

3.  Obtain records of treatment that the Veteran may have received at any VA health care facility since 2000 to April 2007 and from March 2015.  All such available documents should be associated with the claims file.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found then should provide the following opinions:

(i.)  The examiner should determine whether the Veteran has met the criteria for a diagnosis of PTSD.  And if so, the examiner is requested to identify the in-service stressor(s) that support the diagnosis.  

The examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims file, including any records obtained pursuant to this remand, must be sent to the examiner for review.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

(ii.)  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) had its onset in service, or is otherwise related to service.

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

5.  Then, the claims folder should be referred back to the VA examiner who provided the June 2012 VA opinion concerning the Veteran's claim for service connection for a low back disability.  The examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  

The examiner should provide an opinion as to whether it as likely as not (50 percent or greater probability) that a low back disability had its clinical onset in service or is otherwise related to active duty.

In rendering the above opinion, the examiner must comment on L. Jones, D.C.,'s November 2012 opinion, in which he relates the Veteran's low back disability to his military service.  

If not, is it at least as likely as not (50 percent probability or greater) that a low back disability, was caused or aggravated by his service-connected left ankle disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In rendering the above opinion, the examiner must comment on L. Jones, D.C.,'s March 2015 opinion, in which he relates the Veteran's low back disability to his service-connected left ankle disability.  

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the appellant until notified by the RO; however, the appellant is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


